Case 1:18-cv-01987-KMT Document 21 Filed 02/12/19 USDC Colorado Page 1of3

 

 

 

 

 

 

 

 

5
7 COUR}
us OS TRIS oy oR ABS
STR
al G\PERBt!nt PH Lis! PROCESS RECEIPT AND RETURN
arsha See Instructions for “Service of Process by the US Marshal"
nited States Ma ale Service on the reverse of this fo oan’! tC
“crake FECTIVE?
PLAINTIFF pgp. CLK courT CASE NUMBER
ERGY YLER VEITEs 18-ev-1987-KMT 1.0725)
a4 w+ + ¥
DEFENDANT TYPE OF a.
SANDERS et al, SIC Ww eepgials geRitic
SERVE, | NAME OF INDIVIDJAL. COMPANY. CORPORATION, ETC., TO SEEV FORD BEMGPHOWOY PROPERTY 10 SEIZE OR
= CONDEMN Van
AT K-9 Deputy Ox
ADDRESS (Street or RFD, Apartneni No., City State and Zip Code}
1200 North Grand Avenue, Montrose, CO 81401

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: Number of proces to be

 

 

. served with this Form - 285 3
Eric Tyler Vette
#180289 Number of pasties to be
Crowley County Correctional Facility (CCCF) served in this case 3

6564 State Highway 96
| Olney Springs, CO 31062-8700 Check for service on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE Anelude Business and Alternate
Addresses, All Telephone Numbers, and Estimated Times Available For Service}

PERSONAL SERVICE

 

 

 

 

 

Signature of Attomey or other Originator requesting service on behalf X_ PLAINTIFF TELEPHONE NUMBER | DATE

of = SiC. Madrid DEFENDANT

Deputy Clerk 303-844-3433 17 Jan 2019 |

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

lL acknowledge receipt for the total | Total District of | Districtto | Signature of Authorized USMS Deputy or Clerk ] Date

number of process indicated Process Origin Serve

(Sign only first USM 285 if more A . |

than one USM 285 is submitted) 4 NoP) 14 [No. Py] ANOS €or ior Ig
Thereby certify and retum that [ _ have personally served. have legal evidence of service, XO have executed as shown in “Remarks”,

the process described on the individual. company. corporation, etc.. at the address shown above or on the individual. company, etc.. shown at the
address indicated below.

 

J hereby certify and return that | am unable to locate the individual. company, corporation, etc., named above (See remarks below)

 

Name and title of individual served (if nor shown above)

~ S&L va dn hol eL Deaty aA Wel S-
Address (complete onbf if di ent an shown abo, ) Date of iG Time
Nese Cad Me Cay, Lie af VI Ags. ny

Signafu re f . Marshal or Deputy
Service Fee | Total Mileage Charges Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. | Amount of Refund
LS (including endeavors) Marshal CF

reins Seve cn Dy Taller gf mea] Cony Le Hee
DY

____ A person of suitable age and discretion then
residing in the defendant's usual place of adobe.

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)
MAY BE USED
Case 1:18-cv-01987-KMT Document 21 Filed 02/12/19 USDC Colorado Page 2 of 3

U.S. DIS ED
_U.S. DISTRICT cour
NISTRICT OF COLOR ABE

AQ 440 (Rev 06/12) Summons in a Crvui Action (Page 2)

 

Civil Action No. 18-cv-1987-KMT SEF PREY PLOSUPELL
myrgye
Wh iw Ee ERT
PROOF OF SERVICE .
(This section should not be filed with the court unless required by F ed Reen-p- yp DEP. CLA

This summons for (name of individual and atle uf any} K4 ep OX
was received by me on (dare) Velo qg oa hi

5 i personally served the summons on the individual at (place,

On (date/ , Or

© | left the summons at the individual's residence or usual place of abode with (name/

, @ person of suitable age and discretion who resides there,

on (date; , and mailed a copy to the individual’s last known address; or

wi served the summons on (name of individual) KA ha dy dest Sefer ~ ; who Is

designated by law to accept service of pracess on behalf of (name of organization)

On (date) sor
© J returned the summons unexecuted because + oT

CO Other (specify:

My fees are $ DOD. travel and $ 2 for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: A, 7/0 q de fio —

Server's signature

Mek Bean WTA.

Printed name and title *

Sty Kea! (er
tod Sachin co YS

erver 's address

Additional information regarding attempted service, etc:

sewed on FF ball y Jety Sadar at Meee fhe
can = Lye
Case 1:18-cv-01987-KMT Document 21 Filed 02/12/19 USDC Colorado Page 3 of 3

AO 440 (Rev 06/12) Summons in a Civil Action

UNITED STATES District Cougte CELVED

for the

District of Colorado ebay I1 P 252

) “S.MARSUALS SE VYEE

Eric Tyler Vette ) GISTRICT OF COLORASE
)
)
Plamuff(s) )

v. Civil Action No. 18-cv-1987-KNT

SANDERS, Deputy, K-9 Unit, )
GUSTON, Seargent [sic], and )
OX, K-9 Deputy, )
. )
Defendanits) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) fo
K-9 Deputy Ox

41200 North Grand Avenue
Montrose, CO 81401

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are: Eric Tyler Vette

#180289

Crowley County Correctional Facility (CCCF)
6564 State Highway 96

Olney Springs, CO 81062-8700

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

nbs
wal la,

CLERK OF COURT

   

Date: 01/17/2019

s/ C. Madrid a
Signature of Clerk or Depury Clerk
